United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-3131
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court of the Eastern
                                         * District of Arkansas.
Joe Justin Morris,                       *
                                         *       [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: June 13, 2011
                                 Filed: August 3, 2011
                                  ___________

Before MURPHY, ARNOLD, and SMITH, Circuit Judges.
                          ___________

PER CURIAM.

       Joe Morris appeals from his sentence of 11 months for violating the terms of
the supervised release that followed his conviction for drug offenses. Morris does not
contend that the district court1 erred in calculating his advisory guidelines range,
which was 8 to 14 months. He argues, instead, that his sentence is unreasonable.

      A sentence within the advisory guidelines range is presumptively reasonable,
United States v. Frausto, 636 F.3d 992, 997 (8th Cir. 2011), and we see nothing in this

      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.
record that could overcome that presumption. In addition to the specific violations
which the district court, on an ample record, found him guilty of, Morris had a history
of positive tests for drugs during his supervision, had his conditions of release
modified, and failed to appear at his first revocation hearing. After an extended
hearing, at which witnesses appeared and Morris himself testified and allocuted, the
district court carefully considered the record, the relevant factors (including those in
mitigation), and fixed a sentence within the guidelines. There is no clear error in
weighing relevant matters, see United States v. Bryant, 606 F.3d 912, 921 (8th
Cir.2010), and so no abuse of discretion, even if there had been evidence to overcome
the presumption of correctness, which there was not.

      Affirmed.
                        ______________________________




                                          -2-